Title: General Orders, 5 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Augt 5th 1775
Parole, Westminster.Countersign Richmond


For the establishment of order, and to prevent disputes between Officers, as well for fixing a regular and proper distribution of the Commissions of the Continental Army, part of which are already arrived from the Congress and the rest hourly expected: It is ordered, that a meeting of the Field Officers of each Brigade, be held to morrow Morning at Eight OClock, as near as may be to the Center of the Encampment of each Brigade; who are to choose by Ballot, one out of their Body, to represent them in forming a Court, for the Adjustment and final settlement of First. The Rank of the Regiments of the Continental Army, and numbering of each Regiment accordingly; as all differences and distinctions are now to be laid aside; The Regiments of the several provinces that form the Continental Army, are to be considered no longer in a separate and distinct point of view, but as parts of the whole Army of the United provinces. Secondly. The Rank of all the Field Officers, of all the regiments forming the Continental Army. Thirdly. The Rank of all the Captains, Subalterns and Staff Officers; and as doubts may arise, which cannot be determin’d by the Six Field Officers so chosen by ballot; they are hereby directed, to choose by ballot, one Brigadier General, who will preside as Moderator of the Court, for finally settling the Rank of all the Corps, and all the Commission’d Officers, that compose the Army of the

United Colonies. This Court being duly constituted and appointed, are to sit on Monday Morning next, at Deacon Jones’s, in Cambridge.
The Church to be cleared to morrow, and the Rev’d Mr Doyles will perform Divine Service therein at ten OClock.
